EXAMINER'S COMMENT
This Allowance is in response to Applicant’s Reply of May 13, 2021.

Claims 4, 5, 13, and 14 have been cancelled.

The drawings were received on May 13, 2021.  These drawings are accepted and, along with Applicant’s arguments, overcome the previously presented drawing objections.

Applicant’s amendment to claims 1, 6, 11, 15, 18, and 19 overcome the previously presented 35 USC 112(b) rejections.  

Applicants’ amendment to claims 1 and 11 overcome the previously presented 35 USC 102(a)(1) rejection thereof.

Claim 18, previously indicated as allowable, has been amended to remove the last step in the claim.  However, claim 18 was also amended to include subject matter substantially similar to limitations found in that last step.  As such, claim 18 remains allowable. 

Claims 1-3, 6-12, and 15-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1, 11, and 18: The prior art of record fails to disclose or suggest a perforating gun with a carrier that contains one or more energetic devices that produce one or more mechanical waves and one or more wave manipulators, wherein the 

Regarding claims 2, 3, 6-10, 12, 15-17, 19, and 20:  These claims are considered allowable due to their dependence on one of the above claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
5/25/2021